09-00504-mg        Doc 1105         Filed 10/12/18 Entered 10/12/18 19:41:19             Main Document
                                                  Pg 1 of 6


 BINDER & SCHWARTZ LLP
 Eric B. Fisher
 Neil S. Binder
 Lindsay A. Bush
 Lauren K. Handelsman
 366 Madison Avenue, 6th Floor
 New York, New York 10017
 Telephone: (212) 510-7008
 Facsimile: (212) 510-7299

 Attorneys for the Motors Liquidation
 Company Avoidance Action Trust

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------x
 In re:
                                                                            Chapter 11
 MOTORS LIQUIDATION COMPANY, f/k/a
 GENERAL MOTORS CORPORATION, et al.,                                        Case No. 09-50026 (MG)
                                                                            (Jointly Administered)

                                                    Debtors.
 -----------------------------------------------------------------------x
 MOTORS LIQUIDATION COMPANY AVOIDANCE
 ACTION TRUST, by and through the Wilmington Trust
 Company, solely in its capacity as Trust Administrator and
 Trustee,
                                                                            Adversary Proceeding
                                                      Plaintiff,
                                                                            Case No. 09-00504 (MG)
                                 against

 JPMORGAN CHASE BANK, N.A., et al.,

                                                       Defendants.
 -----------------------------------------------------------------------x

               PLAINTIFF’S RULE 7056-1(c) COUNTERSTATEMENT
      IN OPPOSITION TO TERM LENDERS’ MOTION FOR PARTIAL SUMMARY
         JUDGMENT REGARDING FIXTURES AT SHREVEPORT ASSEMBLY
09-00504-mg      Doc 1105      Filed 10/12/18 Entered 10/12/18 19:41:19              Main Document
                                             Pg 2 of 6


         Pursuant to Rule 7056-1(c) of the Local Rules for the United States Bankruptcy Court for

 the Southern District of New York, plaintiff Motors Liquidation Company Avoidance Action

 Trust (the “Avoidance Action Trust”), through its undersigned counsel, responds to the Rule

 7056-1(b) Statement of Undisputed Material Facts of Term Lenders in Support of their Motion

 for Partial Summary Judgment Regarding Fixtures at Shreveport Assembly and submits this

 Counterstatement in Opposition to Term Lenders’ Motion for Partial Summary Judgment

 Regarding Fixtures at Shreveport Assembly.

         1.     Plaintiff does not dispute the statements made in this paragraph.

         2.     Plaintiff does not dispute the statement made in this paragraph but clarifies that

 the Collateral Agreement’s grant of a security interest in “all Equipment and all Fixtures” was

 subject to certain limitations set out in the agreement. Among other limitations, the Collateral

 Agreement provides that, “notwithstanding any of the other provisions set forth in this Article II,

 this Agreement shall not constitute a grant of a security interest in any asset or property to the

 extent that:

                 (i)   such grant of a security interest is prohibited by any Requirement of Law
                 of a Governmental Authority or requires a consent not obtained of any
                 Governmental Authority pursuant to such Requirement of Law;

                 (ii) such asset or property is subject to a Lien permitted under clause (vii) of
                 Section 6.01(b) of the Credit Agreement and the grant of a security interest in
                 such asset or property is prohibited by, or constitutes a breach or default under or
                 requires any consent not obtained under, any contract, agreement, instrument or
                 document creating such Lien or evidencing or governing the Indebtedness
                 secured by such Lien; or

                 (iii) in the case of any assets consisting of rights under a contract, agreement,
                 instrument or other document, such grant of a security interest is prohibited by,
                 or constitutes a breach or default under or results in the termination of or requires
                 any consent not obtained under, such contract, agreement, instrument or other
                 document; . . .”




                                                   1
09-00504-mg      Doc 1105      Filed 10/12/18 Entered 10/12/18 19:41:19              Main Document
                                             Pg 3 of 6



 Adv. Pro. Dkt. No. 1092 (Declaration of Eric B. Fisher in Support of Plaintiff’s Motion for

 Partial Summary Judgment On Certain Assets Located in the Shreveport Plant, Ex. B (Collateral

 Agreement) at Article II).

        3.      Plaintiff does not dispute the statement made in this paragraph, except to the

 extent it purports to state a legal conclusion regarding perfection.

        4.      Plaintiff does not dispute that a UCC financing statement pertaining to GM’s

 Shreveport Assembly plant was filed with the Clerk of Caddo Parish, Louisiana (the “Shreveport

 Fixture Filing”) and that the Shreveport Fixture Filing purports to cover “ALL FIXTURES”
 located on the real estate described in an attachment denominated Exhibit A.

        5.      Plaintiff does not dispute the statement made in this paragraph.

        6.      Plaintiff does not dispute the statement made in this paragraph.

        7.      Plaintiff does not dispute the statement made in this paragraph.

        8.      Plaintiff does not dispute the statement made in this paragraph.

        9.      Plaintiff does not dispute the statement made in this paragraph, but clarifies that

 Plaintiff contends that the filing of the UCC-3 by JPMorgan, as Agent, was also effective to

 terminate the Delaware UCC-1 as to all Term Lenders. See Adv. Pro. Dkt. No. 1086 (Plaintiff’s

 Memorandum of Law in Support of its Motion for Partial Summary Judgment Dismissing the

 Non-JPMorgan Term Lenders’ Effectiveness Defense).

        10.     Plaintiff does not dispute the statement made in this paragraph and respectfully

 refers the Court to the entirety of the Court’s September 26, 2017 decision in Motors Liquidation

 Co. Avoidance Action Tr. v. JPMorgan Chase Bank, N.A. (In re Motors Liquidation Co.), Adv.

 Pro. Dkt. No. 1015 (“September 26, 2017 Decision”) for its content.

        11.     Plaintiff does not dispute the statement made in this paragraph.

        12.     Plaintiff disputes the statements made in this paragraph on the ground that they

 purport to state conclusions of law. Plaintiff respectfully refers the Court to the entirety of the

 September 26, 2017 Decision for its content.


                                                   2
09-00504-mg      Doc 1105      Filed 10/12/18 Entered 10/12/18 19:41:19              Main Document
                                             Pg 4 of 6



        13.     Plaintiff does not dispute the statement made in this paragraph.

        14.     Plaintiff disputes the statement made in this paragraph, because it

 mischaracterizes the Amended Complaint. Plaintiff respectfully refers the Court to the entirety

 of the Amended Complaint and the September 26, 2017 Decision for their contents.

        15.     Plaintiff does not dispute the statement made in this paragraph.

        16.     Plaintiff disputes the statement made in this paragraph on the ground that it

 purports to state a conclusion of law. Plaintiff respectfully refers the Court to the entirety of the

 September 26, 2017 Decision for its content.
        17.     Plaintiff disputes the statement made in this paragraph on the ground that it

 purports to state a conclusion of law. Plaintiff respectfully refers the Court to the entirety of the

 September 26, 2017 Decision for its content.

        18.     Plaintiff disputes the statement made in this paragraph on the ground that it

 purports to state a conclusion of law. Plaintiff respectfully refers the Court to the entirety of the

 September 26, 2017 Decision for its content.

        19.     Plaintiff does not dispute that neither the Original Complaint nor the Amended

 Complaint referenced the Shreveport Fixture Filing or Shreveport Assembly by name.

        20.     Plaintiff does not dispute the statement made in this paragraph.

        21.     Plaintiff disputes the statement made in this paragraph on the ground that it

 purports to state a conclusion of law. Plaintiff respectfully refers the Court to the entirety of the

 September 26, 2017 Decision for its content.

        22.     Plaintiff disputes the statement made in this paragraph, because the quotations

 cited do not refer to Shreveport Assembly.1

        23.     Plaintiff does not dispute the statement made in this paragraph.



 1
  Defendants cite to Adv. Pro. Dkt. No. 29 at 51-54, but the Memorandum of Law in Support of
 Defendant JPMorgan Chase Bank, N.A. [sic] Motion for Summary Judgment ends at page 49.
 Plaintiff assumes that Defendants intend to refer to the page numbers in the ECF header.
                                                   3
09-00504-mg      Doc 1105      Filed 10/12/18 Entered 10/12/18 19:41:19              Main Document
                                             Pg 5 of 6



        24.     Plaintiff disputes the statement made in this paragraph on the ground that it

 purports to state a conclusion of law. Plaintiff respectfully refers the Court to the entirety of the

 September 26, 2017 Decision for its content.

        25.     Plaintiff disputes the statement made in this paragraph on the ground that it

 purports to state a conclusion of law. Plaintiff respectfully refers the Court to the entirety of the

 September 26, 2017 Decision for its content.

        26.     Plaintiff disputes the statement made in this paragraph, because the Amended

 Complaint challenges the scope of the Term Lenders’ security interest, including but not limited
 to the Term Lenders’ security interest in assets at Shreveport Assembly. Adv. Pro. Dkt. No. 91

 (Am. Compl.) at ¶ 601; see also September 26, 2017 Decision at 95.

        27.     Plaintiff disputes the statement made in this paragraph and objects that it is

 unsupported by any citation to evidence in violation of Fed. R. Civ. P. 56(c)(1), Fed. R. Bank. P.

 7056 and Local Rule 7056-1(e). Plaintiff avers that the Amended Complaint challenges the

 scope of the Term Lenders’ security interest, including but not limited to the Term Lenders’

 security interest in assets at Shreveport Assembly. Adv. Pro. Dkt. No. 91 (Am. Compl.) at

 ¶ 601; see also September 26, 2017 Decision at 95.

        28.     Plaintiff disputes the statement made in this paragraph and objects that it is

 unsupported by any citation to evidence in violation of Fed. R. Civ. P. 56(c)(1), Fed. R. Bank. P.

 7056 and Local Rule 7056-1(e). Plaintiff avers that the Amended Complaint challenges the

 scope of the Term Lenders’ security interest, including but not limited to the Term Lenders’

 security interest in assets at Shreveport Assembly. Adv. Pro. Dkt. No. 91 (Am. Compl.) at

 ¶ 601; see also September 26, 2017 Decision at 95.




                                                   4
09-00504-mg   Doc 1105   Filed 10/12/18 Entered 10/12/18 19:41:19      Main Document
                                       Pg 6 of 6




  Dated: October 12, 2018              BINDER & SCHWARTZ LLP
         New York, New York

                                       /s/ Eric B. Fisher
                                       Eric B. Fisher
                                       Neil S. Binder
                                       Lindsay A. Bush
                                       Lauren K. Handelsman
                                       366 Madison Avenue, 6th Floor
                                       New York, New York 10017
                                       Tel: (212) 510-7008
                                       Facsimile: (212) 510-7299

                                       Attorneys for the Motors Liquidation
                                       Company Avoidance Action Trust




                                        5
